            Case 1:21-cr-00068-TNM Document 60 Filed 07/29/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                            :
 UNITED STATES OF AMERICA                   :      Case No: 21-cr-68 (TNM)
                                            :
                                            :
         v.                                 :      40 U.S.C. § 5104(e)(2)(G)
                                            :
 ELIEL ROSA,                                :
                                            :
         Defendant.                         :

                                 STATEMENT OF OFFENSE

       Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and

through its attorney, the United States Attorney for the District of Columbia, and the defendant,

Eliel Rosa, with the concurrence of his attorney, agree and stipulate to the below factual basis for

the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties stipulate that

the United States could prove the below facts beyond a reasonable doubt:

                         The Attack at the U.S. Capitol on January 6, 2021

       1.        The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       2.        On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

       3.        On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

                                                   1
             Case 1:21-cr-00068-TNM Document 60 Filed 07/29/21 Page 2 of 7




Senate were meeting in separate chambers of the United States Capitol to certify the vote count

of the Electoral College of the 2020 Presidential Election, which had taken place on November

3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by

approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a

particular objection. Vice President Mike Pence was present and presiding, first in the joint

session, and then in the Senate chamber.

        4.       As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior

of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the

crowd away from the Capitol building and the proceedings underway inside.

        5.       At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.

        6.       At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;

however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the




                                             Page 2 of 7
            Case 1:21-cr-00068-TNM Document 60 Filed 07/29/21 Page 3 of 7




crowd encouraged and assisted those acts. The riot resulted in substantial damage to the U.S.

Capitol, requiring the expenditure of more than $1.4 million dollars for repairs.

       7.       Shortly thereafter, at approximately 2:20 p.m., members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Pence, were instructed to—and did—evacuate the chambers. Accordingly, all

proceedings of the United States Congress, including the joint session, were effectively

suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances

caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who

had entered the U.S. Capitol without any security screening or weapons check, Congressional

proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,

and the building had been confirmed secured. The proceedings resumed at approximately 8:00

p.m. after the building had been secured. Vice President Pence remained in the United States

Capitol from the time he was evacuated from the Senate Chamber until the session resumed.


                 Eliel Rosa’s Participation in the January 6, 2021, Capitol Riot

       8.       Eliel Rosa and Jenny Cudd traveled from Texas to Washington, D.C. to

participate in “Stop the Steal” rallies or protests and to connect with other “Patriots.” Mr. Rosa

and Ms. Cudd understood that on January 6, 2021, in Washington, D.C. at the United States

Capitol, elected members of the United States House of Representatives and the United States

Senate were meeting to certify the vote count of the Electoral College of the 2020 Presidential

Election, which had taken place on November 3, 2020.

       9.       After Mr. Rosa saw President Trump’s Tweet telling people to go to D.C., Mr.

Rosa booked his airline and hotel to attend the rally on January 6. Mr. Rosa wanted to be there

for the historical day and defend the Constitution believing the electoral process was not fair and


                                            Page 3 of 7
         Case 1:21-cr-00068-TNM Document 60 Filed 07/29/21 Page 4 of 7




clean. Mr. Rosa wanted to join in with his voice for a recount and have the electors be presented

with evidence.

       10.       On January 6, 2021, prior to 2:35 p.m., Eliel Rosa and Jenny Cudd approached

the United States Capitol from the West.

       11.       In front of them, Mr. Rosa observed a large group of individuals shouting and Mr.

Rosa heard people with megaphones shouting, “Go, Go, Go.” Mr. Rosa heard bangs and

acknowledged the smell and presence of pepper spray that had been deployed. Because of these

observations, he knew law enforcement was present and in front of the advancing group.

       12.       At approximately 2:35 p.m., Eliel Rosa and Jenny Cudd walked into the U.S.

Capitol through the Upper West Terrace Door. At approximately 2:36 p.m., Jenny Cudd and

Eliel Rosa entered the Rotunda of the U.S. Capitol from the west side doorway that leads into the

Rotunda. They remained inside the Rotunda until approximately 2:39 p.m. They took pictures

of the Rotunda and the surrounding area. They continued walking through the Statuary Hall area

of the U.S. Capitol, until 2:43 p.m., when they moved toward the House Chamber and

connecting hallways.

       13.       While Mr. Rosa and Ms. Cudd were inside the U.S. Capitol, Mr. Rosa saw and

heard individuals engaging with law enforcement.

       14.       While inside of the U.S. Capitol, Mr. Rosa heard two gunshots and saw 15 to 20

men banging on assorted doors. These men were wearing “MAGA” gear. Mr. Rosa also saw

law enforcement attempting to push people out of the Capitol, as well as smelled tear gas.

       15.       Mr. Rosa and Ms. Cudd departed the U.S. Capitol near the Upper House Door, at

approximately 2:54 p.m.




                                             Page 4 of 7
          Case 1:21-cr-00068-TNM Document 60 Filed 07/29/21 Page 5 of 7




       16.    After departing the U.S. Capitol, Mr. Rosa posted on Facebook a photo of himself

and Jenny Cudd standing inside the U.S. Capitol.

       17.    Mr. Rosa acknowledges that he along with Ms. Cudd are captured in photo inside

the U.S. Capitol as shown in Image 1 below. Image 2 is a cropped and enlarged portion of the

photo showing Mr. Rosa and Jenny Cudd as they looked while inside the U.S. Capitol.


Image 1




Image 2




                                          Page 5 of 7
          Case 1:21-cr-00068-TNM Document 60 Filed 07/29/21 Page 6 of 7




        18.    In a subsequent interview with the FBI, Mr. Rosa blamed himself for his

unauthorized entry into the U.S. Capitol and stated that he was caught up in “mob rule” at the

time.

        19.    The defendant knew at the time he entered the U.S. Capitol Building that neither

he nor Jenny Cudd had permission to enter the building and when Mr. Rosa entered the U.S.

Capitol, he unlawfully paraded, demonstrated, and/or picketed.

        20.    Mr. Rosa has reviewed the allegations in the indictment that relate to his co-

defendant, Jenny Cudd, and admits that the allegations are true, or that he does not have

sufficient information to dispute or disprove those allegations set forth the indictment.

Specifically, this includes that Mr. Rosa does not have information as to Ms. Cudd’s motive and

intent when she entered the U.S. Capitol on January 6, 2021 or whether Ms. Cudd had the intent

to corruptly obstruct, influence, or impede an official proceeding before Congress – to wit:

Congress’s Electoral College Certification on that date.

                                                      Respectfully submitted,


                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793


                                              By:     /s/ Amanda Fretto Lingwood
                                                      Amanda Fretto Lingwood
                                                      Assistant United States Attorney




                                             Page 6 of 7
            Case 1:21-cr-00068-TNM Document 60 Filed 07/29/21 Page 7 of 7




7/26/2021
